Title: From Benjamin Franklin to John Paul Jones, 23 March 1784
From: Franklin, Benjamin
To: Jones, John Paul



Sir,
Passy, Mar. 23. 1784

I received the Letter you did me the honour of writing to me this Morning respecting the Settlement of Charges incurred in Holland, &c. Be so good as to send me a Copy of the Letter written by Mr. de Sartine, which you mention. On Sight of that I shall immediately give you an explicit Answer.
With great Esteem, I am, Sir, Your most obedient & most huml Servt

B. Franklin
Honble Paul Jones Esqr

 
Addressed: A Monsieur / Monsieur Le Capitaine / Paul Jones, Hotel de / Londres / rue de Richelieu.
